Bruce Burton appeals from the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. In his motion, Mr. Burton sought to vacate his convictions in two cases for five counts of felony criminal non-support, section 568.040, RSMo 2000, and sentences for a total of fifteen years imprisonment. He claims on appeal that the motion court erred in denying his Rule 24.035 motion because trial counsel was ineffective in misleading him to believe that his sentences on the five convictions would run concurrently for a total sentence of five years imprisonment. The judgment of the motion court is affirmed. Rule 84.16(b).